DETAILED ACTION
This office action is in response to amendments filed on 05/04/2022. Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the controller being configured to set a first rate of change so that the first rate of change is decreased in accordance with a decrease in the internal resistance value in the soft start, and the first rate of change being corresponding to a rate of change in the command duty ratio.
the controller being configured to change control of the motor based on the internal resistance information acquired, the internal resistance information indicating a number of battery blocks included in the battery pack or a model number of the battery back.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art Ito et al. US 20160359343 A1 teaches a device body in one aspect of the present disclosure comprises a motor, a current path, a positive terminal, a negative terminal, a device-side signal terminal, a temperature information detector, a current detector, and a correction unit. The correction unit is configured to correct temperature information based on a current value of a conducting current, so as to reduce an influence given to the temperature information by the conducting current.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto US 5977732 A “Apparatus And Method For Determining Presence Or Absence Of Foreign Object Or The Like Caught In Power-open-and-closure Mechanism” teaches the on duty of a pulse duty ratio being increased at a relatively small rate of change and being finally reached to a relatively large value to the FET driver 3 so that the current flowing through the motor 1 is controlled to achieve a, so-called, soft start and to prevent an occurrence of an inrush current which would occur during the start of driving the motor 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846